In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, by permission, is from so much of an order of the Family Court, Westchester County (Spitz, J.), *470dated July 1, 1997, as granted the application of the intervenor news agencies to vacate an order of the same court dated June 6, 1997, to the extent of granting press access to the courtroom by permitting two reporters to sit in the rear thereof.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The record before the Family Court presently lacks evidence indicating that the presence of the press would potentially have detrimental effects on the juvenile’s well-being. Accordingly, the Family Court’s determination to permit press access to the proceedings in a limited fashion was not an improvident exercise of discretion (see, Family Ct Act §§ 301.1, 341.1; 22 NYCRR 205.4; cf., Matter of P. B. v C. C., 223 AD2d 294; Matter of Ruben R., 219 AD2d 117; Matter of Katherine B., 189 AD2d 443). We note that our affirmance is without prejudice to any future order of the Family Court directing closure of the courtroom which may be warranted during the course of the proceedings by the circumstances of the case.
The remaining contentions are without merit. Mangano, P. J., Sullivan, Pizzuto, Friedmann and Goldstein, JJ., concur.